DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Status of Claims
1.	This action is in reply to the Request for Continued Examination dated April 12, 2021.
2.	Claims 1-7, 15-22, 24, 26 and 28-30 are currently pending and have been examined.
4.	Claims 1, 3-5, 15-20 and 29 have been amended.
5.	Claims 8-14, 23, 25 and 27 have been canceled.
6.	Claim 30 is newly added.
7.	A substitute specification amendment was filed on April 12, 2021.  This specification amendment has NOT been accepted.
8.	A substitute Abstract was filed on April 12, 2021.  This abstract amendment has NOT been accepted.
9.	New Replacement drawings have been submitted along with new drawings Fig. 6 and 7 on April 12, 2021.  These new drawings have NOT been accepted.

Notice of Pre-AIA  or AIA  Status
10.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Specification Amendment
11.	The amendment filed April 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has proposed amending by changing the name of the title of the application to “Method and Device for In-Vehicle Payment”; changing every reference in the specification from “vehicle-borne” to “in-vehicle” and adding paragraphs 0018-0019 to describe two .
	Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
12.	The replacement drawings were received on April 12, 2021.  These drawings are unacceptable because they contain new matter.
	Replacement Drawings for Figs. 1 and 3 have both been altered to change references from “vehicle-borne” to “in-vehicle” which is New Matter.  Drawings for Figures 6-7 have been added and also constitute New Matter.  The replacements drawings will not be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
13.	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  see In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  see In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Upon review of Applicant’s disclosure and the claims, the following terms will be interpreted in light of the specification under their broadest reasonable interpretation as follows:
Identification information as used in the specification is recited to include a unique ID which can identify the vehicle.  This optionally is disclosed to be an engine number or license plate information, however is not so limited in the claims.  (See Applicant Specification paragraph 29)  For purposes of examination, the term identification information will be interpreted broadly in view of the specification as any unique ID which can identify the vehicle.
Vehicle driving strategies as used in the specification refers to data created according to driving attribute data.  (See Applicant Specification paragraph 39) In an embodiment of the present disclosure, when the driving attribute data within the current time period belongs to a frequent driving strategy used by the owner among the vehicle strategies, it is determined that the risk level corresponding to the vehicle-borne payment request is low.  When the driving attribute data within the current time period belongs to an infrequent driving strategy used by the owner among the vehicle driving strategies, it is determined that the risk level corresponding to the vehicle-borne payment request is high. (See Applicant Specification paragraphs 53-54) For example, when the driving attribute data within the current time period includes driving speeds of the vehicle under different road conditions, the vehicle driving strategy is found from driving strategies according to the driving speeds of the vehicle under different road conditions and reference strategy values correspond to the reported driving speeds of the vehicle under respective road conditions are determined.  (See Applicant Specification paragraph 60).  In an embodiment, a reference strategy value corresponding to an obtained driving speed of the vehicle under different road condition can be found in the vehicle driving strategies. (See Applicant Specification paragraph 60)   The specification further discloses that a vehicle driving strategy corresponds to each driving attribute according to reported driving attribute data so that the set of strategies which correspond to the respective pieces of the driving attribute data is determined as the vehicle driving strategies and it is from here that risk parameter values are determined.  (See Applicant Specification paragraph 70, see also paragraph 84)  Thus, for purposes of examination, Examiner will be interpreting vehicle driving strategies broadly as corresponding to driving attribute(s) according to reported driving attribute data.
Risk parameter value of the vehicle-borne payment request can be determined according to the respective reference strategy values and optionally the risk parameter value can be determined by a sum of the respective reference strategy values or, in some instances, different weights can be set for different driving attributes with different importance factors.  (See Applicant Specification paragraph 61, see also paragraphs 65-68, 71)  For purposes of examination, the 

The following italicized language is interpreted as not further limiting the scope of the claimed invention:

As in Claim 1 (and substantially similar Claims 15 and 22): 
“transmitting, by the hardware device, the risk level to the transaction platform to determine whether to accept the in-vehicle request and/or to make the in-vehicle payment between the vehicle and the transaction platform according to the risk level.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-7, 15-22, 24, 26 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed April 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter 
Applicant has proposed amending the entire specification (as objected to above) and the claims by asserting an allegedly “more accurate translation” of the application to change the term “vehicle-borne” to “in-vehicle” in each instance in which it appears in the specification.  (See Applicant’s Remarks, 04/12/2021, page 13) Notably, Applicant is not asserting that “vehicle-borne” is an incorrect translation.  The scope of “vehicle-borne” and “in-vehicle” are not the same.  As argued by Applicant during an interview held on November 12, 2020, Applicant contends that vehicle-borne means that the vehicle itself sends the payment request.  This also is how the specification presents the invention and how Applicant contends they are solving a problem in the prior art. (See Applicant Specification 05/15/2019 paragraphs 5-6)
The term “in-vehicle” is different in scope than “vehicle-borne”.   In-vehicle means precisely that. In the context of the instant application, in-vehicle merely means that the payment is being requested in the vehicle.  As currently amended, the claim also recites that the in-vehicle payment method is implemented by a hardware device.  This could be fulfilled by a mobile device operating within a vehicle.   Vehicle-borne is a separate term.  The term “borne” is defined as an adjective as “carried or transported by or across (what is denoted by the first element) by the Oxford English Dictionary.  In this case, the term would comport to a payment carried or transported by or across a vehicle.  This would limit the payment method to being carried by the vehicle itself, not a device within a vehicle.  These two terms are not equivalent.   
It appears that Applicant is contending that “in-vehicle” is a proper, literal “more accurate” translation of the original Chinese application text.   In order to support this assertion, Applicant has provided a translator’s statement signed by the counsel of record acting as the translator as well.
Examiner had previously required a certified English translation of the entirety of the original Chinese disclosure of the international application with the response to this action in order to determine if “in-vehicle” is a proper translation of the original language. (See MPEP 213.04)    Examiner had also required a translator’s affidavit of one skilled in the art that the two terms “vehicle-borne” and “in-vehicle” are equivalent in scope.  No such affidavit or showing was filed.
Applicant’s response has not provided a sufficient response to the issues raised.  Applicant has presented the translation with a statement that “in-vehicle” is a more accurate translation than “vehicle-borne”.  As noted above, the two terms are not equivalent.

If Applicant is of the opinion that the two terms “vehicle-borne” and “in-vehicle” are equivalent in scope, Applicant should revert to the “vehicle-borne” language in the entirety of the disclosure and claims in order to proceed with prosecution.  It appears that since Applicant is proposing the change from “vehicle-borne” to “in-vehicle” that Applicant also is acknowledging that the two terms are distinct and different in scope otherwise there would be no need for any change if the two terms are the same.
If, in response to the instant request, Applicant asserts that a mis-translation has occurred, Applicant may wish to consider filing a petition under 37 CFR 1.182/1.182 to provide a corrected translation in order to address a defective translation. (See 35 USC 371(c)(2) and MPEP 1893.01(d))
Further, in addition to the “in-vehicle” recitations in the specification and the claims which are objected to above, Claim 1 recites the following: “transmitting, by the hardware device, the in-vehicle payment request together with the risk level to the transaction platform to determine whether to accept the in-vehicle payment request and/or to make the in-vehicle payment between the vehicle and the transaction platform according to the risk level.”  The specification does not have sufficient support for the in-vehicle payment being transmitted together with the risk level to the transaction platform.  The specification is clear that the payment request is sent first, then the risk level corresponding to the payment request is sent afterwards. (See Applicant’s Specification as filed, paragraphs 0019-0023; 0080-0088; 00107-00111, Figs 1, 3, 5)  Claims 15 and 22 have a substantially similar issue that is similarly rejected.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 1-7, 15-22, 24, 26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites in part, as amended, 
“determining, by the hardware device, that the vehicle is a registered vehicle, and then acquiring, by the hardware device, driving attribute data of the vehicle within a current time period and vehicle driving strategies of the vehicle, according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period when the vehicle applies for registration; 
when a length of the current time period is shorter than a length of the preset time period, determining that an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and rejecting the in-vehicle payment request; 
when the length of the current time period is not shorter than the length of the preset time period, determining, by the hardware device, the risk level corresponding to the in-vehicle payment request, according to the driving attribute data within the current time period, and the vehicle driving strategies created according to the driving attribute data within the preset time period”
As claimed, the language is not clearly disclosing the metes and bounds of the invention.  The recited “driving attribute data” may refer to one piece of data or may refer to multiple pieces of data.  The recited “vehicle driving strategies” refers to multiple strategies.  As claimed, the acquiring of driving attribute data is within a current time period and vehicle driving strategies of the vehicle, where the driving strategies are created according to driving attribute data.  In the third step referenced above, the risk level is determined according to the driving attribute data within the current time period and the vehicle driving strategies created according to the driving attribute data within the preset time period.
It appears, based on the claims that follow independent claim 1 that Applicant is intending for “driving attribute data” to refer to multiple attributes and for the “vehicle driving strategies” to correspond a number of pieces of driving attribute data.  Independent Claims 15 and 22 have a substantially similar issue. Claims 2, 16 and 29-30 further validate that Applicant’s intention is to have multiple pieces of driving attribute data that correspond to multiple vehicle driving strategies.  
Further, the specification indicates that the different pieces of driving attribute data (N as recited in Claim 30) within the time period may correspond to M vehicle driving strategies (as recited in Claim 30) and that the preset time lengths specified for the M vehicle driving strategies may be different from each other, that is, among the N pieces of driving attribute data, there are driving attribute data  satisfying a condition of being continuously within a first preset time length and there are also attribute data unsatisfying a condition of being continuously within a second preset time length, so the driving attribute data recorded continuously in the first preset time length can be selected for determining a reference strategy value. (See Applicant Specification as filed paragraph 0075)
  There is no determination of a risk parameter value according to a reference strategy corresponding to the various pieces of the driving attribute data within the current time period recited in the independent claim, thus the risk level cannot be determined based on a plurality of obtained driving attribute data as recited in the independent claims as it is not clear that there are multiple pieces of driving attribute data being used to correspond with the vehicle driving strategies.  (See Applicant Specification paragraphs 0059, 0071)  
 Absent this additional factor, Claim 1 doesn’t make sense as claimed as the various pieces of driving attribute data may all have different preset time lengths corresponding to different driving strategies and the claim does not define what the preset time length each for each driving strategy linked to a particular piece of driving attribute data or specify that there is only one preset time period applicable to all of the attribute data pieces and corresponding vehicle driving strategies.  
As the claim set progresses, the potential disconnect with between the number of pieces of driving attribute data and the number of driving strategies becomes more evident.  In Claim 29, the claim recites determinations of the risk being high or low and refers to the driving attribute data being consistent with a frequent or infrequent driving strategy.  However, it is still unclear from the claims if the driving attribute data is one piece or multiple pieces of driving attribute data.
This becomes even more problematic when viewing Claim 30 that is dependent on Claim 1 as the claim clearly indicates multiple pieces of driving attribute data (N) and vehicle driving strategies (M) are obtained.  Here, the claim specifies a first preset time length corresponding to a first vehicle driving strategy, thus accounting for the potential of different preset time lengths however it is unclear if the claim actually then includes all of the limitations of the independent claim as it is unknown if the preset time length of Claim 1 is the same or different than a first or second preset time length as recited in Claim 30.   This may or may not warrant additional 112(2) and 112(4) rejections based on the amendments and clarification presented by Applicant.
Claims 2-7, 16-22, 24-26 and 28-30 are further rejected as dependent on a rejected base claim.  

Claim 1 recites the limitation "the vehicle" in line three of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of “a vehicle” as amended.
Claim 3 as amended, recites in part “when the length of the current time period is not shorter than the length of the preset time period, obtaining, from the database, continuous driving attribute data stored in the length of the preset time period that is before the in-vehicle payment request is received”.  Examiner is unclear what exactly Applicant is attempting to convey. It appears that the data that is obtained was data stored for the length of the preset time period before the payment request is received.  The use of “in the length” is confusing and must be clarified and corrected. Claim 17 is substantially similar and is similarly rejected. Claim 4 and Claim 18 are further rejected as based on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 4 is dependent on Claim 3.  
Claim 3 as amended, recites in part “when the length of the current time period is not shorter than the length of the preset time period, obtaining, from the database, continuous driving attribute data stored in the length of the preset time period that is before the in-vehicle payment request is received”, which as noted above is confusing as recited. 
This claim has determined that the length of the current time period is not shorter than the preset time period length.
Claim 4 recites in part “determining that the length of the current time period is shorter than the length of the preset time period if a time length corresponding to the continuous driving attribute data stored in the database before the in-vehicle payment request is received is shorter than the length of the preset time period”.  
Here, Claim 4 does not include all of the limitations of Claim 3, rather Claim 4 recites an alternative limitation, which runs afoul of 112(d) considerations.  The length of the current time period cannot be shorter in a dependent claim when it is not shorter in the claim from which it depends.  Further, Claim 4 also does not appear to add anything that is not recited in Independent Claim 1 thus also fails to further limit the subject matter of the claim upon which it ultimately depends.
Claim 18 recites a substantially similar limitation that is similarly rejected for the same basis and reasons with regards to Claims 17 and Independent Claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17.         Claims 1-7, 15-22, 24, 26 and 28-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claim 1 recites an in-vehicle payment method comprising receiving an in-vehicle payment request, wherein the in-vehicle payment request comprises identification information of the vehicle; determining that the vehicle is a registered vehicle and then acquiring driving attribute data within a current time period and vehicle driving strategies according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period after the vehicle applies for registration; when a length of the current time period is shorter than a length of the preset time period, determining than an evaluation of a risk level corresponding to the in-vehicle payment 
	Independent Claims 15 and 22 recite substantially similar limitations.	
The series of steps recited describe receiving an in-vehicle payment request that comprises identification information of the vehicle; determining that the vehicle is registered and acquiring driving attribute data within a current time period and vehicle driving strategies according to the identification information of the vehicle wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period after the vehicle applies for registration; when a length of the current time period is shorter than a length of the preset time period, determining than an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and rejecting the in-vehicle payment request; when the length of the current time period is not shorter than the length of the preset time period, determining the risk level corresponding to the in-vehicle payment request according to the driving attribute data within the current time period and vehicle driving strategies created according to driving attribute data within the preset time period and transmitting the in-vehicle payment request together with the risk level to determine whether to accept the in-vehicle payment request and/or make a payment, according to the risk level which is a fundamental economic practice and/or a commercial or legal interaction and is thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes.  The claimed invention discloses a method, device,  and computer readable medium claim that describe receiving an in-vehicle payment request that comprises identification information of the vehicle; determining that the vehicle is registered and acquiring driving attribute data within a current time period and vehicle driving strategies according to the identification information of the vehicle wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period after the vehicle applies for registration; when a length of the current time period is shorter than a length of the preset time period, determining than an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and rejecting the in-vehicle payment request; when the length of the current time period is not shorter than the length of the preset time period, determining the risk level corresponding to the in-vehicle payment request according to the driving attribute data within the current time period and vehicle driving strategies created according to driving attribute data within the preset time period and transmitting the in-vehicle payment request together with the risk level to determine whether to accept the in-vehicle payment request and/or make a payment, according to the risk level via a series of steps. 

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe receiving an in-vehicle payment request that comprises identification information of the vehicle; determining that the vehicle is registered and acquiring driving attribute data within a current time period and vehicle driving strategies according to the identification information of the vehicle wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period after the vehicle applies for registration; when a length of the current time period is shorter than a length of the preset time period, determining than an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and rejecting the in-vehicle payment request; when the length of the current time period is not shorter than the length of the preset time period, determining the risk level corresponding to the in-vehicle payment request according to the driving attribute data within the current time period and vehicle driving strategies created according to driving attribute data within the preset time period and transmitting the in-vehicle payment request together with the risk level to determine whether to accept the in-vehicle payment request and/or make a payment, according to the risk level which is a fundamental economic practice and/or a commercial or legal interaction and is thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a hardware device being an in-vehicle payment device, vehicle and a transaction platform. Claim 15 recites an electronic device comprising a processor, a memory, a transceiver, a bus interface, a vehicle, one or more executable programs and data for use by the processor, a transaction platform and at least one interface.  Claim 22 recites a non-transitory computer readable storage medium and a hardware device including a computer.  
The hardware device (in-vehicle payment device), vehicle, electronic device, processor, memory, transceiver, bus interface and computer readable storage medium are applying generic computer components to the recited abstract limitations.  The recited at least one interface, transaction platform, one or more executable programs and data for use by the processor appear to be software.  (Step 2A – Prong 1: Yes, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a hardware device (in-vehicle payment device), a vehicle, electronic device, processor, memory, transceiver, bus interface and computer readable storage medium, at least one interface, transaction platform and one or more executable programs and data for use by the processor, which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 15 and 22 are directed to an abstract idea without a practical Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both 
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“In an embodiment of the present disclosure, an entity implementing the disclosed method according to various embodiments of the present disclosure can be a hardware device, or can be a software module device, and the entity can be arranged in a link between the vehicle and the transaction platform as illustrated in Fig. 2, or can be arranged in the transaction platform. Of course, the transaction platform can include a hardware device and/or a software module device according to various embodiments of the present disclosure.” (See Applicant Specification paragraph 28)

“Based upon the same inventive concept, an embodiment of the present disclosure further provides an electronic device as illustrated in Fig. 5, including a processor 501, a memory 502, a transceiver 502, and a bus interface 504, where the processor 501, the memory 502, and the transceiver 503 are connected with each other via the bus interface 504.” (See Applicant Specification paragraph 107)

“Those skilled in the art shall appreciate that the embodiments of the present disclosure can be provided as a method, a system or a computer program product. Therefore the present disclosure can be embodied in the form of an all-hardware embodiment, an all-software embodiment or an embodiment of software and hardware in combination.  Furthermore, the present disclosure can be embodied in the form of a computer program product embodied in one or more computer useable storage mediums (including but not limited to a disk memory, a CD-ROM, an optical memory, etc.) in which computer useable program codes are contained.” (See Applicant Specification paragraph 126)

“The present disclosure has been described in a flow chart and/or a block diagram of the method, the device (system) and the computer program product according to the embodiments of the present disclosure.  It shall be appreciated that respective flows and/or blocks in the flow chart and/or the block diagram and combinations of the flows and/or the blocks in the flow chart and/or the block diagram can be embodied in computer program instructions. These computer program instructions can be loaded onto a general-purpose computer, a specific-purpose computer, an embedded processor or a processor of another programmable data processing device to produce a machine so that the instructions executed on the computer or the processor of the other programmable data processing device create means for performing the functions specified in the flow(s) of the flow chart and/or the block(s) of the block diagram.” (See Applicant Specification paragraph 127)



Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 15 and 22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-7, 16-21, 24, 26 and 28-30  further define the abstract idea that is presented in the respective independent Claims 1, 15 and 23 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  Claims 2-4 and 16-18 further recite a database. Claims 5 and 19 further recite a communications terminal.  In each of claims 2-5 and 16-19, the further hardware components are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to 
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-7, 15-22, 24, 26 and 28-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 1-7, 15-22, 24, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Resner (US PG Pub. 2011/0112717) (“Resner”) in view of Elder et al. (EP 3035268) (“Elder”)

Regarding Claim 1, Resner discloses the following:



receiving by the hardware device (OBD), an in-vehicle payment request sent by the vehicle requesting an in-vehicle payment, wherein the in-vehicle payment request comprises identification information of the vehicle; (See Resner paragraphs 28-32, 35, 44-46 – stores VIN on OBD and can be included in data online)
determining, by the hardware device, that the vehicle is a registered vehicle, and then acquiring, by the hardware device, driving attribute data of the vehicle within a current time period and vehicle driving strategies of the vehicle, according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period after the vehicle applies for registration; (See Resner paragraphs 28-33, 37, 44-47, 53, 87, 121, 126-133, 148, 153, 163-165 and Figs 8-10, 12a-b – logging of vehicle does not occur before registration, logging driver attribute data with set time periods is used to create vehicle driving strategies)
when a length of the current time period is shorter than a length of the preset time period, determining that an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and rejecting the in-vehicle payment request; (See Resner paragraphs 121, 126-133, 148, 163-167)
when the length of the current time period is not shorter than the length of the preset time period, determining, by the hardware device, the risk level corresponding to the in-vehicle payment request according to the driving attribute data within the current time period, and the vehicle driving strategies creating according to the driving attribute data within the preset time period; and (See Resner paragraphs 28-32, 121, 126-133, 148, 153, 163-165, Figs. 8-10, 12a-13)
transmitting, by the hardware device, the in-vehicle payment request together with the risk level to the transaction platform to determine whether to accept the in-vehicle payment request and/or to make the in-vehicle payment between the vehicle and the transaction platform according to the risk level.

Resner discloses his invention as to a method and apparatus for automatic internet logging and social comparison of vehicular driving behavior.  In an exemplary implementation, data regarding the position and operation of a vehicle is gathered by a GPS unit and an On Board Diagnostic (“OBD”) port, 
	The invention may be implemented as a vehicle performance monitoring system comprising one or more OBD hardware electronic accessories and one or more host services computers connected to the Internet where these computers may be adapted for accepting data regarding vehicle performance, analyzing it and outputting information, including through web interfaces. (See Resner paragraph 29)  In an exemplary implementation of the invention, an OBD hardware accessory may have the following features: (1) an OBD connector that communicates with the automobile and reads content such as air intake (MAS), speed, or engine revolutions per minute (RPM); (2) access to on-board, removable, or remote non-volatile memory (e.g., compact flash); (3) access to an on-board or remote microcontroller for reading real-time data from (1) and logging it to the memory in (2) and (4) apparatus for transfer of this logged data to a database located on the Internet. (See Resner paragraph 30)  In exemplary implementations, an OBD hardware accessory also includes a GPS module. (See Resner paragraph 30)  Alternately, an OBD hardware accessory does not include a GPS module and a separate GPS unit may be installed in the vehicle or there may be no GPS unit installed in the car at all. (See Resner paragraph 30)
	For example, an OBD hardware accessory may be implemented in a stand-alone module that includes an OBD connector, flash memory, microcontroller, and WiFi radio. (See Resner paragraph 31)  The microcontroller reads and stores OBD data on the flash card and when the OBD hardware accessory is in the presence of a WiFi access point, this cached data is uploaded to a centralized database.  (See Resner paragraph 31) The cached data is then erased or market as purgable so new data can be written. (See Resner paragraph 31)
	Other instantiations include an OBD connector that is attached to a cellphone or Personal Navigation Device and uses the microcontroller and non-volatile memory and connectivity on that device to cache and transfer content to an internet connected database.  (See Resner paragraph 32)
In an exemplary implementation of this invention, one or more host service computers connected to the Internet may be employed to provide a website. (See Resner paragraph 33)  This website may include any or all of the features of: 1) a database for storing the driving parameters generated in part I section 4, or generated by any device capable of generating this data format, 2) a website, widget, application or other form of electronic rendering and interaction allowing users and authorized agents to log in, view, annotate, manage and share their driving data as well as compare themselves and their vehicle to other drivers and vehicles, and 3) processing units for analyzing this data processor to obtain driving attribute data and vehicle driving strategies; login)
Fig 8 shows an example of a web page to register and edit a vehicle profile, in an illustrative implementation. (See Resner paragraph 121)  The account holder enters his or her first and last name, email and selects a unique username and password and the accounts include one or more vehicles and drivers. (See Resner paragraph 121)   Fig. 9 is a web page to register and edit a vehicle profile where each registered vehicle has an OBD hardware accessory for automatic logging.  (See Resner paragraph 126 and Fig. 9)  The unique accessory ID printed on the hardware accessory is entered in the web page so incoming data can be correlated with a specific vehicle.  (See Resner paragraph 126 and Fig. 9)
Resner also discloses in Figs. 12a-b an illustration of an individual trip report that contains the date and time a trip started, the length of time the trip lasted, start location (can come from GPS), route of the trip, weather at start and end location, etc. (See Resner paragraph 153 – driving attribute data within a time period, see also 148 – can be for a shorter or longer time [current or shorter]; user defined)
Resner discloses that a user can choose an overlay relative to a comparison group where a user’s traveling speed is compared to a comparison group and green/yellow/red indicators are assigned. (See Resner paragraph 163 – driving attribute data (speed) is used to derive vehicle driving strategies, the colors assigned are risk parameter values) When a user is traveling more than 15 MPH faster than the comparison group the color is green; when the user is traveling within 15 miles of the comparison group, the color is yellow, and when the user is traveling less than 15 miles of the comparison group, the color is red.  (See Resner paragraph 163 – risk level corresponding to driving attribute data and vehicle driving strategies, the mph correlated to the color is the reference strategy value, see also paragraph 198 for patterns correlated with risk)
	Resner further discloses that stops at a gas station can be correlated with credit card transactional activity for a precise recording of money spent along with a receipt.  (See Resner paragraphs 193-194)
	While Resner discloses acquiring identification information of a vehicle, registering vehicles, acquiring driving attribute data of a vehicle within time frames that can be specified and determining vehicle driving strategies and risk levels of the vehicle, makes mention of transaction information being recorded and that driving attribute data can be within captured within a longer or shorter time frame, Resner does not further fully disclose payment requests sent by the identified vehicle, that the current time period is a time period that the driving attribute data has been acquired continuously before the 
Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, paragraphs 15 and 26 (payment receiver may be a bank); [current time period is time period that driving attribute data has been acquired continuously before the in-vehicle payment request is received]) 
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [continuous acquiring before in-vehicle payment request is received; risk level determined before payment request can be made])  
In an embodiment, the step of authorizing the granting of payment requests further comprises at the portable device and/or the vehicle, generating a payment authorization message if the current geographic location is within the secure geographic location [assessing risk] and if it is verified that the payment request sent with risk level at the same time; see also paragraph 47)
Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g, a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
Furthermore, detecting the connection between the specific portable device and the vehicle and verifying if the connection still exists are both based whether the identifier of the connection corresponds to the stored unique communication identifier. (See Elder paragraph 42)  When first detecting the connection, the payment system compares the identifier of the connection with the stored unique communication identifier. (See Elder paragraph 42)  Afterwards, the payment system can periodically check whether the communication still exists by comparing the identifier of the connection again with the stored unique communication identifier and alternatively, the connection can time out after a preset time. (See Elder paragraph 42 – length of the current time period is not shorter than the length of the preset time period; if the connection has not been timed out after a preset time, the connection is not shorter than the preset time)
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between 
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claim 15, Resner discloses the following:
An electronic device that communicates between a vehicle and a transaction platform, comprising: 
a processor, a memory, a transceiver, and a bus interface, the processor, the memory, and the transceiver being connected with each other via the bus interface, wherein: (See Resner paragraph 30-31, 44-46, 48, 91 – OBD includes microcontroller, memory, can read and transfer logged data via apparatus to transfer to a database located on the Internet, external connectivity to connect to display)
the transceiver is configured to receive an in-vehicle payment request sent by the vehicle requesting an in-vehicle payment, wherein the in-vehicle payment request comprises identification information of the vehicle;  (See Resner paragraphs 28-32, 44-46)
the processor is configured to read and execute programs stored in the memory: 
to determine that the vehicle is a registered vehicle, and then obtain driving attribute data of the vehicle within a current time period and vehicle driving strategies of the vehicle, according to the identification information of the vehicle, wherein the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received, and the vehicle driving strategies are created according to driving attribute data within a preset time period after the vehicle applies for registration; and  (See Resner paragraphs 28-33, 37, 44-47, logging of vehicle does not occur before registration, logging driver attribute data with set time periods is used to create vehicle driving strategies)
to determine, when a length of the current time period is shorter than a length of the preset time period, that an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and to reject the in-vehicle payment request; and (See Resner paragraphs 121, 126-133, 148, 163-167)
to determine, when the length of the current time period is not shorter than the length of the preset time period, the risk level corresponding to the in-vehicle payment request according to the driving attribute data within the current time period, and the vehicle driving strategies,  (See Resner paragraphs 30-33, 44-47, 53, 87, 121, 126-133, 148, 153, 163-165 and Figs 8-10, 12a-b)
the memory is configured to store one or more executable programs, and data for use by the processor in operation;  (See Resner paragraphs 29-33)
the transceiver is further configured to transmit the in-vehicle payment request together with the risk level to the transaction platform so that the transaction platform determines whether to accept the in-vehicle payment request,  according to the risk level; and 
the bus interface is configured to provide at least one interface. (See Resner paragraph 48, 91 – external connectivity to connect to external rendering device such as smartphone with appropriate software or a display such as user’s dashboard, vehicle data bus)
Resner discloses his invention as to a method and apparatus for automatic internet logging and social comparison of vehicular driving behavior.  In an exemplary implementation, data regarding the position and operation of a vehicle is gathered by a GPS unit and an On Board Diagnostic (“OBD”) port, respectively. (See Resner Abstract)   According to principles of this invention, selective sharing of data may be implemented so as to allow a community of users to automatically log and share data related to the operation and routes driven by their vehicles. (See Resner paragraph 4)
	The invention may be implemented as a vehicle performance monitoring system comprising one or more OBD hardware electronic accessories and one or more host services computers connected to the Internet where these computers may be adapted for accepting data regarding vehicle performance, analyzing it and outputting information, including through web interfaces. (See Resner paragraph 29) In an exemplary implementation of the invention, an OBD hardware accessory may have the following features: (1) an OBD connector that communicates with the automobile and reads content such as air 
	For example, an OBD hardware accessory may be implemented in a stand-alone module that includes an OBD connector, flash memory, microcontroller, and WiFi radio. (See Resner paragraph 31)  The microcontroller reads and stores OBD data on the flash card and when the OBD hardware accessory is in the presence of a WiFi access point, this cached data is uploaded to a centralized database.  (See Resner paragraph 31) The cached data is then erased or market as purgable so new data can be written. (See Resner paragraph 31)
	Other instantiations include an OBD connector that is attached to a cellphone or Personal Navigation Device and uses the microcontroller and non-volatile memory and connectivity on that device to cache and transfer content to an internet connected database.  (See Resner paragraph 32)
In an exemplary implementation of this invention, one or more host service computers connected to the Internet may be employed to provide a website. (See Resner paragraph 33)  This website may include any or all of the features of: 1) a database for storing the driving parameters generated in part I section 4, or generated by any device capable of generating this data format, 2) a website, widget, application or other form of electronic rendering and interaction allowing users and authorized agents to log in, view, annotate, manage and share their driving data as well as compare themselves and their vehicle to other drivers and vehicles, and 3) processing units for analyzing this data and outputting updates about trips, vehicles and drivers to various destinations based upon user configurable rules. (See Resner paragraph 33 – processor to obtain driving attribute data and vehicle driving strategies; login)
Fig 8 shows an example of a web page to register and edit a vehicle profile, in an illustrative implementation. (See Resner paragraph 121)  The account holder enters his or her first and last name, email and selects a unique username and password and the accounts include one or more vehicles and drivers. (See Resner paragraph 121)   Fig. 9 is a web page to register and edit a vehicle profile where each registered vehicle has an OBD hardware accessory for automatic logging.  (See Resner paragraph 
Resner also discloses in Figs. 12a-b an illustration of an individual trip report that contains the date and time a trip started, the length of time the trip lasted, start location (can come from GPS), route of the trip, weather at start and end location, etc. (See Resner paragraph 153 – driving attribute data within a time period, see also 148 – can be for a shorter or longer time [current])
Resner discloses that a user can choose an overlay relative to a comparison group where a user’s traveling speed is compared to a comparison group and green/yellow/red indicators are assigned. (See Resner paragraph 163 – driving attribute data (speed) is used to derive vehicle driving strategies, the colors assigned are risk parameter values) When a user is traveling more than 15 MPH faster than the comparison group the color is green; when the user is traveling within 15 miles of the comparison group, the color is yellow, and when the user is traveling less than 15 miles of the comparison group, the color is red.  (See Resner paragraph 163 – risk level corresponding to driving attribute data and vehicle driving strategies, the mph correlated to the color is the reference strategy value, see also paragraph 198 for patterns correlated with risk)
	Resner further discloses that stops at a gas station can be correlated with credit card transactional activity for a precise recording of money spent along with a receipt.  (See Resner paragraphs 193-194)
While Resner discloses acquiring identification information of a vehicle, registering vehicles, acquiring driving attribute data of a vehicle within time frames that can be specified and determining vehicle driving strategies and risk levels of the vehicle and makes mention of transaction information being recorded and that driving attribute data can be within captured within a longer or shorter time frame, Resner does not further disclose payment requests sent by the identified vehicle that the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received;  when a length of the current time period is shorter than the length of the preset time period, determining that an evaluation of a risk level corresponding to the in-vehicle payment request is unsuccessful and rejection the in-vehicle payment request; when a length of the current time period is not shorter than the length of the preset time period and transmitting the in-vehicle payment request together with the risk level to a transaction platform so that the transaction platform determines whether to accept the in-vehicle payment request according to the risk level.  Elder also gives additional details on the connection between the vehicle and the portable device and how payments are authorized based on connection between the two.
payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank) [current time period is time period that driving attribute data has been acquired continuously before the in-vehicle payment request is received]) 
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [continuous acquiring before in-vehicle payment request is received; risk level determined before payment request can be made])  
Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)

Furthermore, detecting the connection between the specific portable device and the vehicle and verifying if the connection still exists are both based whether the identifier of the connection corresponds to the stored unique communication identifier. (See Elder paragraph 42)  When first detecting the connection, the payment system compares the identifier of the connection with the stored unique communication identifier. (See Elder paragraph 42)  Afterwards, the payment system can periodically check whether the communication still exists by comparing the identifier of the connection again with the stored unique communication identifier and alternatively, the connection can time out after a preset time. (See Elder paragraph 42 – length of the current time period is not shorter than the length of the preset time period; if the connection has not been timed out after a preset time, the connection is not shorter than the preset time)
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between the specific portable device, the current geographic location is within the secure geographic location and the connection between the portable device and vehicle exists, then the payment system authorizes payment requests. (See Elder paragraph 47)
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.
Regarding Claim 22, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Resner in view of Elder as fully disclosed above discloses the performance of the vehicle borne payment method and further discloses:
A non-transitory computer readable storage medium, storing computer instructions configured to cause the hardware device including a computer to perform the in-vehicle payment method according to Claim 1.
	In addition to the rejection under Claim 1, Elder further discloses that the invention provides a computer program having instructions which when executed by a computing device cause the computing device to perform the methods of any of the embodiments of the invention.  (See Elder paragraphs 32-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claims 2 and 16, these substantially similar claims recite the limitations of Claims 1 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Resner in view of Elder discloses the following:
wherein determining the risk level comprises:
for each driving attribute, searching a database containing the vehicle driving strategies, created according to the driving attribute data within the preset time period, for a reference strategy value corresponding to a corresponding piece of the driving attribute data within the current time period; and  (See Resner paragraphs 30-33, 45, 121, 126-133, 148, 153-155, 163-165, 181-182, Figs. 8-10, 12a-13)
determining a risk parameter value of the in-vehicle payment request according to reference strategy values corresponding to respective pieces of the driving attribute data within the current time period; and (See Resner paragraphs 121, 126-133, 148, 153, 163-165, Figs. 8-10, 12a-13)
determining the risk level corresponding to the in-vehicle payment request according to the risk parameter value of the in-vehicle payment request.

Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank)
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments)  Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g., a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific 
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claims 3 and 17, these substantially similar claims recite the limitations of Claims 1 and 15 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Resner in view of Elder discloses the following:
receiving driving attribute data reported by the vehicle, and storing the driving attribute data reported by the vehicle in a database; and (See Resner paragraphs 30-33, 44-47, 53, 87, 121, 126-133, 148, 153, 163-165 and Figs 8-10, 12a-b)
wherein acquiring the driving attribute data of the vehicle within the current time period comprises:  when the length of the current time period is not shorter than the length of the preset time period, obtaining, from the database, continuous driving attribute data stored in 
Resner does not further fully disclose payment requests sent by the identified vehicle, that the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received and when a length of the current timer period is not shorter than the length of the preset time period before the in-vehicle payment request is received.
payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank; [current time period is time period that driving attribute data has been acquired continuously before the in-vehicle payment request is received])
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [continuous acquiring before in-vehicle payment request is received; risk level determined before payment request can be made])  
In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [continuous acquiring before in-vehicle payment request is received; risk level determined before payment request can be made])  
In an embodiment, the step of authorizing the granting of payment requests further comprises at the portable device and/or the vehicle, generating a payment authorization message if the current geographic location is within the secure geographic location [assessing risk] and if it is verified that the connection between the portable device and the vehicle continues to exist and sending the payment payment request sent with risk level at the same time; see also paragraph 47)
Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g., a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
Furthermore, detecting the connection between the specific portable device and the vehicle and verifying if the connection still exists are both based whether the identifier of the connection corresponds to the stored unique communication identifier. (See Elder paragraph 42)  When first detecting the connection, the payment system compares the identifier of the connection with the stored unique communication identifier. (See Elder paragraph 42)  Afterwards, the payment system can periodically check whether the communication still exists by comparing the identifier of the connection again with the stored unique communication identifier and alternatively, the connection can time out after a preset time. (See Elder paragraph 42 – length of the current time period is not shorter than the length of the preset time period; if the connection has not been timed out after a preset time, the connection is not shorter than the preset time)
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between the specific portable device, the current geographic location is within the secure geographic location 
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claims 4 and 18, these substantially similar claims recite the limitations of Claims 3 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Resner in view of Elder discloses the following:
before determining the risk level, further comprising: 
determining that the length of the current time period is shorter than the length of the preset time period if a time length corresponding to the continuous driving attribute data stored in the database before the in-vehicle payment request is received is shorter than the length of the preset time period, ; (See Resner paragraphs 121, 126-133, 148, 163-167)
Resner does not further fully disclose that the current time period is a time period that the driving attribute data has been acquired continuously before the in-vehicle payment request is received and that a length of the current time period is shorter than the length of the preset time period, determining the evaluation of a risk level corresponding to the in-vehicle payment request.
Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank; [current time period is time period that driving attribute data has been acquired continuously before the in-vehicle payment request is received])
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [continuous acquiring before in-vehicle payment request is received; risk level determined before payment request can be made])  
In an embodiment, the step of authorizing the granting of payment requests further comprises at the portable device and/or the vehicle, generating a payment authorization message if the current geographic location is within the secure geographic location [assessing risk] and if it is verified that the connection between the portable device and the vehicle continues to exist and sending the payment authorization message from the portable device and/or the vehicle to the payment system. (See Elder paragraph 13 – payment request sent with risk level at the same time; see also paragraph 47)
Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)

The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between the specific portable device, the current geographic location is within the secure geographic location and the connection between the portable device and vehicle exists, then the payment system authorizes payment requests. (See Elder paragraph 47)
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claims 5 and 19, these substantially similar claims recite the limitations of Claims 1 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Resner in view of Elder discloses the following:
after determining the risk level, further comprising: 
if the risk level corresponding to the in-vehicle payment request is determined as a high-risk level that is greater than a preset high-risk threshold, determining identification information of a communication terminal bound with the vehicle and associated with a vehicle owner according to the identification information of the vehicle, and sending a 
Resner discloses that the invention may be implemented as a vehicle performance monitoring system comprising one or more OBD hardware electronic accessories and one or more host services computers connected to the Internet.  (See Resner paragraph 29)   An OBD hardware accessory may have the following features 1) an OBD connector that communicates with the automobile and reads content; 2) access to on-board, removable or remote non-volatile memory; 3) access to an on-board or remote microcontroller for reading real-time data from 1) and logging in the memory in 2) and 4) apparatus for transfer of this logged data to a database located on the Internet.  (See Resner paragraph 30)  The OBD may be attached to a cell phone or personal navigation device or remain in the vehicle after installation. (See Resner paragraphs 32-35)  Resner discloses that in some embodiments an OBD connector is attached to a cellphone. (See Resner paragraphs 32 and 54)  The invention of Resner also discloses that other types of electronic tagging can be used to identify a driver by using a unique Bluetooth name of a cellphone to identify a user. (See Resner paragraph 56 – communication terminal [cellphone] bound to vehicle and user)
Resner also discloses that an account can be a top level container for a grouping of drivers, vehicles and trips where typically all vehicles in each account will have the same owner. (See Resner paragraph 116 – user associated with a vehicle owner)
Resner does not further disclose that the risk level is determined to be higher than a preset high risk threshold that a message is sent to the communication terminal bound with the vehicle.
Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank)
In an embodiment, the invention provides a method for facilitating automatic payment in a payment system where specifying at least one secure geographic location where payments within a specified secure geographic location is a preset threshold)
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [risk level determined before payment request can be made])  Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g., a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the 
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location [greater than a preset threshold is high risk])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claims 6 and 20, these substantially similar claims recite the limitations of Claims 1 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above. Further, Resner discloses the following:
wherein determining that the vehicle is a registered vehicle comprises:
receiving registration information sent by the vehicle, wherein the registration information comprises a registered account and a registration password; (See Resner paragraphs 121, 126-133 and Figs 8-9)
determining a reference password, according to the registered account; and (See Resner paragraphs 44-47, 163-165)
determining that the vehicle is a registered vehicle, upon determining that the reference password is consistent with the registration password. (See Resner paragraphs 44-47, 163-165)

Regarding Claims 7, 21, 24 and 26, 
wherein the driving attribute data within the current time period comprises one or more of the following:
driving speeds under different road conditions, (See Resner paragraphs 51, 153, Figs 12a-13- speed; trip report indicates weather and driving conditions as well as speed
air conditioning usage under different temperatures, (See Resner paragraphs 51, 87, Fig. 10 – temperature sensors; air flow, when AC is on)
a radio usage time, 
a driving area, and (See Resner paragraphs 95 – trip data includes GPS coordinates)
a driving time (See Resner paragraphs 53, 87, 153, Fig. 12a-13 – time of trip; trip data)

Regarding Claim 28, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Resner in view of Elder discloses the following:
wherein the hardware device is arranged in a link between the vehicle and the transaction platform or is arranged in the transaction platform. (See Resner paragraphs 29-35)
While Resner discloses a hardware device that is linked to a vehicle [as fully described above with reference to the rejection to Claim 1 as if fully recited herein], Resner does not further disclose the linkage to the transaction platform.
Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location 

Regarding Claim 29, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Resner in view of Elder discloses the following:
wherein determining the risk level comprises:
determining that the risk level is low, when the driving attribute data within the current time period is consistent with a frequent driving strategy used by the vehicle owner among the vehicle driving strategies created according to the driving attribute data within the preset time period; and  (See Resner paragraphs 28-31, 32-35, 37, 44-47, 53-56, 87, 109-111, 116, 121, 126-133, 148, 153-155, 163-165, 183-185,198, Figs. 8-10, 12a-13)
determining that the risk level is high, when the driving attribute data within the current time period is consistent with an infrequent driving strategy used by the vehicle owner among the vehicle driving strategies created according to the driving attribute data within the preset time period. (See Resner paragraphs 28-31, 32-35, 37, 44-47, 53-56, 87, 109-111, 116, 121, 126-133, 148, 153-155, 163-165, 183-185,198, Figs. 8-10, 12a-13)
In addition to the rejection under Claim 1 referenced as if recited herein in full, Resner discloses that the invention may be implemented as a vehicle performance monitoring system comprising one or more OBD hardware electronic accessories and one or more host services computers connected to the Internet.  (See Resner paragraph 29)   An OBD hardware accessory may have the following features 1) an OBD connector that communicates with the automobile and reads content; 2) access to on-board, removable or remote non-volatile memory; 3) access to an on-board or remote microcontroller for reading real-time data from 1) and logging in the memory in 2) and 4) apparatus for transfer of this logged data to a database located on the Internet.  (See Resner paragraph 30)  The OBD may be attached to a cell phone or personal navigation device or remain in the vehicle after installation. (See Resner paragraphs 32-35)  Resner discloses that in some embodiments an OBD connector is attached to a cellphone. (See Resner paragraphs 32 and 54)  The invention of Resner also discloses that other types of electronic tagging can be used to identify a driver by using a unique Bluetooth name of a cellphone to identify a user. (See Resner paragraph 56 – communication terminal [cellphone] bound to vehicle and user)
user associated with a vehicle owner)
Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and authorizing granting of payment requests received by the payment system (transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, see also paragraphs 15 and 26 (payment receiver may be a bank)
In an embodiment, the invention provides a method for facilitating automatic payment in a payment system where specifying at least one secure geographic location where payments within a payment system are to be authorized, providing an identifier of a vehicle to the payment system, detecting a connection a connection between a specific portable device and the vehicle, detecting a current geographic location of a portable device and/or the vehicle, comparing the current geographic location with the secure geographic location, authorizing the granting of payment requests received by the payment system and relating to the identifier of the vehicle if the current geographic location is within or associated with the secure geographic location. (See Elder paragraph 4 – specified secure geographic location is consistent with frequent driving strategy)
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist)  Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g., a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between the specific portable device, the current geographic location is within the secure geographic location and the connection between the portable device and vehicle exists, then the payment system authorizes payment requests. (See Elder paragraph 47)
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location [infrequent strategy is outside secure locations is high risk])  The system can alternatively stop authorizing payments after a predetermined amount of time has expired. (See Elder paragraph 48 – when current time is within preset time period, low risk; when current time is outside of preset time period, high risk)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular driving behavior using vehicle identification and driving data to determine risk levels as taught by Resner with the disclosure of facilitating automatic payments from a vehicle from a secure geographic location by using the vehicle identifier in communication with the vehicle and a communications device as taught by Elder in order to provide a more streamlined payment experience when a credit card user is in a car.

Regarding Claim 30, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further,
wherein determining the driving attribute data of the vehicle within a current time period and the vehicle driving strategies of the vehicle comprises: (See Resner paragraphs 28-33, 37, 44-47, 53, 87, 121, 126-133, 148, 153, 163-165 and Figs 8-10, 12a-b – logging of vehicle does not occur before registration, logging driver attribute data with set time periods is used to create vehicle driving strategies)
obtaining N pieces of driving attribute data within the current time period; and (See Resner paragraphs 51, 87, 95, 153, Figs 10, 12a-13- speed; trip report indicates weather and driving conditions as well as speed; temperature sensors; air flow, when AC is on; GPS coordinates, time of trip, trip data)
obtaining M vehicle driving strategies, each of the M vehicle strategies having a corresponding preset time length, the length of the current time period being not shorter than a first preset time length corresponding to a first vehicle driving strategy, and shorter than a second preset time length corresponding to a second vehicle driving strategy, M being greater than or equal to N; (See Resner paragraphs 33, 51, 87, 95, 153, 163, Figs 10, 12a-13)
wherein a first piece of driving attribute data recorded within the first preset time length is selected for determining the risk level according to the first vehicle driving strategy.
As recited, Examiner notes that the variables N and M refer to some [undefined] number of pieces of attribute data and vehicle driving strategies as claimed.
Resner discloses his invention as to a method and apparatus for automatic internet logging and social comparison of vehicular driving behavior.  In an exemplary implementation, data regarding the position and operation of a vehicle is gathered by a GPS unit and an On Board Diagnostic (“OBD”) port, respectively. (See Resner Abstract)   According to principles of this invention, selective sharing of data may be implemented so as to allow a community of users to automatically log and share data related to the operation and routes driven by their vehicles. (See Resner paragraph 4)
	The invention may be implemented as a vehicle performance monitoring system comprising one or more OBD hardware electronic accessories and one or more host services computers connected to the Internet where these computers may be adapted for accepting data regarding vehicle performance, analyzing it and outputting information, including through web interfaces. (See Resner paragraph 29)  In an exemplary implementation of the invention, an OBD hardware accessory may have the following features: (1) an OBD connector that communicates with the automobile and reads content such as air intake (MAS), speed, or engine revolutions per minute (RPM); (2) access to on-board, removable, or remote non-volatile memory (e.g., compact flash); (3) access to an on-board or remote microcontroller for reading real-time data from (1) and logging it to the memory in (2) and (4) apparatus for transfer of this logged data to a database located on the Internet. (See Resner paragraph 30)  In exemplary implementations, an OBD hardware accessory also includes a GPS module. (See Resner paragraph 30)  Alternately, an OBD hardware accessory does not include a GPS module and a separate GPS unit may be installed in the vehicle or there may be no GPS unit installed in the car at all. (See Resner paragraph 30)
	For example, an OBD hardware accessory may be implemented in a stand-alone module that includes an OBD connector, flash memory, microcontroller, and WiFi radio. (See Resner paragraph 31)  The microcontroller reads and stores OBD data on the flash card and when the OBD hardware accessory is in the presence of a WiFi access point, this cached data is uploaded to a centralized database.  (See Resner paragraph 31) The cached data is then erased or market as purgable so new data can be written. (See Resner paragraph 31)
	Other instantiations include an OBD connector that is attached to a cellphone or Personal Navigation Device and uses the microcontroller and non-volatile memory and connectivity on that device to cache and transfer content to an internet connected database.  (See Resner paragraph 32)
In an exemplary implementation of this invention, one or more host service computers connected to the Internet may be employed to provide a website. (See Resner paragraph 33)  This website may include any or all of the features of: 1) a database for storing the driving parameters generated in part I section 4, or generated by any device capable of generating this data format, 2) a website, widget, application or other form of electronic rendering and interaction allowing users and authorized agents to log in, view, annotate, manage and share their driving data as well as compare themselves and their vehicle to other drivers and vehicles, and 3) processing units for analyzing this data and outputting updates about trips, vehicles and drivers to various destinations based upon user configurable rules. (See Resner paragraph 33 – processor to obtain driving attribute data and vehicle driving strategies; login)
Fig 8 shows an example of a web page to register and edit a vehicle profile, in an illustrative implementation. (See Resner paragraph 121)  The account holder enters his or her first and last name, email and selects a unique username and password and the accounts include one or more vehicles and drivers. (See Resner paragraph 121)   Fig. 9 is a web page to register and edit a vehicle profile where 
Resner also discloses in Figs. 12a-b an illustration of an individual trip report that contains the date and time a trip started, the length of time the trip lasted, start location (can come from GPS), route of the trip, weather at start and end location, etc. (See Resner paragraph 153 – driving attribute data within a time period, see also 148 – can be for a shorter or longer time [current or shorter]; user defined)
Resner discloses that a user can choose an overlay relative to a comparison group where a user’s traveling speed is compared to a comparison group and green/yellow/red indicators are assigned. (See Resner paragraph 163 – driving attribute data (speed) is used to derive vehicle driving strategies, the colors assigned are risk parameter values) When a user is traveling more than 15 MPH faster than the comparison group the color is green; when the user is traveling within 15 miles of the comparison group, the color is yellow, and when the user is traveling less than 15 miles of the comparison group, the color is red.  (See Resner paragraph 163 – risk level corresponding to driving attribute data and vehicle driving strategies, the mph correlated to the color is the reference strategy value, see also paragraph 198 for patterns correlated with risk)
While Resner discloses acquiring identification information of a vehicle, registering vehicles, acquiring driving attribute data of a vehicle within time frames that can be specified and determining vehicle driving strategies and risk levels of the vehicle, makes mention of transaction information being recorded and that driving attribute data can be within captured within a longer or shorter time frame, Resner does not further fully disclose that the vehicle strategies have a corresponding preset time length, the length of the current time period not being shorter than a first preset time length corresponding to a first vehicle driving strategy and shorter than a second preset time corresponding to a second vehicle driving strategy where M is greater than or equal to N, wherein a first piece of driving attribute data recorded with the first preset time length is selected for determining the risk level according to the first vehicle driving strategy.
Elder disclose his invention as to a proposed method for facilitating automatic payment in a payment system where the method comprises the steps of specifying at least one secure geographic location, where payments within a payment system are to be authorized, providing an identifier of a vehicle to a payment system (payment request has vehicle identifier), detecting a connection between a specific portable device and the vehicle, detecting a current geographical location of the portable device and/or vehicle, comparing the current geographic location with the secure geographic location and transaction platform) and relating to the identifier of the vehicle if the vehicle is within or associated with the secure geographic location and if the connection between the portable device and vehicle continues to exist. (See Elder Abstract, paragraphs 15 and 26 (payment receiver may be a bank); [current time period is time period that driving attribute data has been acquired continuously before the in-vehicle payment request is received]) 
 In an embodiment, the vehicle identifier may be a license plate of a vehicle (See Elder paragraph 6)   Further, the step of detecting a connection between the specific portable device and the vehicle and/or a verification if the connection still exists is based on whether the identifier of the connection responds to the stored communication identifier.  (See Elder paragraphs 11 and 13 – connection has to be a certain length to verify payments; payment requests cannot be authorized if the current geographic location is not within a secure geographic location and unless the connection between the portable device and vehicle is verified and continues to exist [continuous acquiring before in-vehicle payment request is received; risk level determined before payment request can be made; - here, location (GPS coordinates)  is defined as a driving attribute data piece by Resner [first piece of driving attribute data recorded]; thus geographic range can be a vehicle driving strategy derived from that attribute, thus M is equal to N.  The length of time being continuously acquired is the first preset time length according to the first vehicle driving strategy)
In an embodiment, the step of authorizing the granting of payment requests further comprises at the portable device and/or the vehicle, generating a payment authorization message if the current geographic location is within the secure geographic location [assessing risk] and if it is verified that the connection between the portable device and the vehicle continues to exist and sending the payment authorization message from the portable device and/or the vehicle to the payment system. (See Elder paragraph 13 – payment request sent with risk level at the same time; see also paragraph 47)
Elder further discloses deauthorizing the granting of payment requests relating the identifier of the vehicle, by the steps at the portable device and/or vehicle, generating a payment authorization end message when the connection between the specific portable device and vehicle is no longer detected and sending the payment authorization end message from the mobile device and/or the vehicle to the payment system.  (See Elder paragraph 16 – continuous data not received for the length of time for authorization causes a failure message, rejecting the payment request; time of the trip is another piece of driving attribute data identified by Resner that would correspond to a second vehicle driving strategy, here the preset time is shorter than the second preset time as the data was not received for a long enough period of time)   The payment system will also stop granting payment requests after a predetermined period of time from the receipt of a payment authorization message has expired.  (See Elder paragraph 17)  Stopping authorization of payments after a predetermined time eliminates the need to generate a payment authorization end message.  (See Elder paragraph 17)
In an embodiment, the step of specifying at least one secure geographic location is performed by specifying an entity, e.g., a payment receiver, which is associated with a secure geographic location. (See Elder paragraph 22)  
Furthermore, detecting the connection between the specific portable device and the vehicle and verifying if the connection still exists are both based whether the identifier of the connection corresponds to the stored unique communication identifier. (See Elder paragraph 42)  When first detecting the connection, the payment system compares the identifier of the connection with the stored unique communication identifier. (See Elder paragraph 42)  Afterwards, the payment system can periodically check whether the communication still exists by comparing the identifier of the connection again with the stored unique communication identifier and alternatively, the connection can time out after a preset time. (See Elder paragraph 42 – length of the current time period is not shorter than the length of the preset time period; if the connection has not been timed out after a preset time, the connection is not shorter than the preset time)
The information about the at least one secure geographic location, which was specified previously is stored in the payment system.  (See Elder paragraph 47)  Further, the information about the detected current geographic location is obtained and information about a connection to the specific portable device and vehicle is obtained and are repeatedly sent from the portable device and/or vehicle to the payment system.  (See Elder paragraph 47)  If, according to the received information about the detected geographic location and received information about the existence of a connection between the specific portable device, the current geographic location is within the secure geographic location and the connection between the portable device and vehicle exists, then the payment system authorizes payment requests. (See Elder paragraph 47)
The payment system will continue to authorize payments until the current geographic location of the portable device is no longer within the secure geographic location or if the connection between the portable device and the vehicle no longer exists or after a predetermined amount of time has expired. (See Elder paragraph 48 – risk is enhanced if outside a secure geographic location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for automatic logging and social comparison of vehicular 
Resner in view of Elder discloses the invention except for the designation of N and M as the variables used for the number of driving attribute data and vehicle driving strategy pieces and designations of preset time lengths comporting to each strategy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for any designation of variables and preset time frames that inventor desired. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).   
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered and they are persuasive in part as detailed below.

Regarding the Specification Amendment:
As noted above, this amendment has not been accepted.

Regarding the Claim Objections:
Examiner is thanked for Applicant’s clarification and the objections have been withdrawn.

Regarding the Drawings:
	As noted above, the replacement drawings and new drawings have not been accepted.

Regarding the Claim Interpretation:
	As to the “wherein the risk level…” limitation, as the language has been removed, that particular interpretation is no longer applicable.  As to the other “transmitting….” limitation, it has been maintained as the actions are recited in intended use language with regards to Claims 1, 15 and 22.  The preamble interpretation has also been removed as it is no longer applicable.

Regarding the 112a Rejections:
	The 112a rejection is maintained.  An assertion of a “more accurate” translation is not the same as asserting that the previous translation was wrong.  If the transaction is incorrect, Applicant may want 

Regarding the 112b Rejections:
The amendments resolved the previous 112b rejections, however a host of 112 issues have arisen based on Applicant’s latest amendments and have been fully set forth in the rejection in chief.

Regarding the 112d Rejections:
	The amendments did not address the issue pending in the claims as fully described in the rejection in chief.  The rejections have been maintained and expanded upon.

Regarding the 101 Rejection:
The 101 has been updated to account for Applicant’s extensive amendments as fully disclosed in the rejection in chief.  As currently presented, with the additional scope problems that have been raised.
Contrary to Applicant’s arguments, Examiner did not merely list all of the limitations, rather the hardware pieces recited that are not abstract have not been used in the recitation of the abstract idea.  Payment methods and mitigating risk are fundamental economic practices as well as a commercial interactions and thus the invention is properly categorized as certain methods of organizing human activity.
Examiner does not believe that the invention as currently claimed reflects the alleged improvements that Applicant is arguing exist.  The independent claims do not actually result in a payment being made, thus the alleged practical application of improving car payment security cannot even potentially be realized.  The claims stop short of actually approving a payment request and even the recitation of the alarm message stops short as it does not require an action that then could result in a payment being made.
Upon clarification of the scope of the claims, Examiner will revisit the 101, however at this time the 101 is still being asserted.  The 101 Rejection is maintained.

Regarding the 103 Rejection:
Applicant has made extensive amendments that required additional disclosure of the prior art of record in combination and has provided additional explicit references to detail the time periods used as disclosed in the rejection in chief.

Further, while Elder does teach evaluation of the location with the payment request, the Applicant’s specification does not.  There is insufficient support for this limitation as argued, as noted in the 112a rejection, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A ALLADIN/               Examiner, Art Unit 3693                                                                                                                                                                                         	May 21, 2021